Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, made on August 31, 2003, and effective as of the effective
date of the Second Amended Plan of Reorganization of Metromedia Fiber Network.
Inc.. et. al., dated July 1, 2003. as filed July 16, 2003, as the same may be
amended from time to time (the “Effective Date”), by and between AboveNet Inc.
(the “Company”). a Delaware corporation having its principal offices at 360
Hamilton Avenue, White Plains, New York 10601 and Michael A. Doris. residing at
10 Nathan Court, Syosset, New York 11791 (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Metromedia Fiber Network. Inc. (“MFN”) has employed the Employee as
Senior Vice President and Chief Financial Officer; and

 

WHEREAS, the Company is the successor corporation to MFN after the Effective
Date; and

 

WHEREAS, the parties hereto now desire to provide for the continued employment
of the Employee by the Company after the Effective Date on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1.                                            Employment; Term.

 

(a)                                       The Company hereby agrees to employ
the Employee, and the Employee hereby agrees to serve, as Senior Vice President
and Chief Financial Officer during the Term (defined below).

 

(b)                                      The term (the “Term”) of the Employee’s
employment hereunder will commence on the Effective Date and, unless sooner
terminated as provided in Section 8 hereof, will terminate at the end of the day
which is the third anniversary of the Effective Date; provided, however, the
Term will be automatically extended, unless sooner terminated as provided in
Section 8 hereof, for successive additional one-year periods, unless at least
120 days prior to the end of the Term, the Company or the Employee has notified
the other in writing that the Term will not be extended.

 

(c)                                       In the event that the Employee’s
employment is not renewed after the Term or after the end of any subsequent
renewal period, the unvested portion of the Option (defined in Section 4) and
unvested Stock Units (as defined in Section 5) will be forfeited. The vested
portion of the Option will remain exercisable for three years after the
termination of employment.

 

--------------------------------------------------------------------------------


 

2.             Duties.

 

(a)           The Employee will have such powers and duties reasonably
consistent with Employee’s position as Senior Vice President and Chief Financial
Officer and Employee will perform such duties as assigned to him by the Chief
Executive Officer of the Company (the “CEO”) or as reasonably requested by the
Board of Directors of the Company (the “Board”). The Employee agrees to perform
his duties and exercise his authority pursuant to the direction and control of
the CEO and will report to the CEO. The Employee will perform his duties
diligently, faithfully and to the best of his ability and in accordance with
sound business practices.

 

(b)           The Employee will devote substantially all his business time and
attention to his duties and responsibilities hereunder, subject to paid
vacations and holidays as hereinafter set forth in Section 7 of this Agreement.

 

3.             Compensation.

 

(a)           Base Salary.  During the Term, for all the services rendered by
the Employee in all capacities hereunder, the Employee will receive an annual
base salary of Two Hundred and Forty Thousand Dollars ($240,000) dollars (the
“Base Salary”) subject to required deductions and withholdings or as otherwise
required by law, payable in accordance with the standard payroll practices of
the Company then in effect which is currently bi-weekly. Base Salary may be
increased but not decreased during the Term.

 

(b)           Bonus Plan.  In addition to the Base Salary set forth in Section
3(a) hereof, the Employee will be entitled to participate in the Company’s bonus
program (the “Bonus Plan”) which is based on the achievement of annual
performance and other targets.

 

(i)            Calendar Year 2003. With respect to calendar year 2003, the
Employee will be entitled to a bonus equal to: (A) 35% of his Base Salary if the
Company achieves 100% of the Ten Million Eight Hundred Thousand Dollar ($
10,800,000) Earnings Before Interest, Taxes, Depreciation, Amortization and
Restructuring Costs target (the “2003 EBITDAR Target”) under the March 2003
Company Business Plan (the “Business Plan”); or (B) 15% of his Base Salary if
the Company achieves 75% of the 2003 EBITDAR Target under the Business Plan. If
the Company achieves between 75% and 100% of 2003 EBITDAR Target under the
Business Plan, the applicable percentage of Base Salary will be pro-rated
between 15% and 35%. The Compensation Committee, in its sole discretion, will
determine whether the 2003 EBITDAR Target has been achieved.

 

(ii)           Calendar Year 2004 and Thereafter. The annual performance and
other targets and the potential payouts under the Bonus Plan for calendar year
2004 will be determined by the Compensation Committee of the Board (the
“Compensation  Committee”) within 180 days following the Effective Date.
Performance targets and other targets and the potential bonus payouts for
calendar years after 2004 will be determined by the Compensation Committee from
time to time.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Special Payment.  Within fifteen business
days of the Effective Date, the Company will pay the Employee Sixty Thousand
Dollars ($60,000). By executing this Agreement, the Employee waives his rights,
as of the Effective Date, to any payment with respect to Success Payment C
and/or Success Payment D pursuant to Sections IV(c)(iv) and (v) (the “Success
Payments”) of the Metromedia Fiber Network, Inc. Employee Plans (the “KERP”).

 

4.                                            Stock Options.

 

(a)                                       The Employee will be granted, as of
the Effective Date, an Option under the Company Management Incentive Plan (the
“Incentive Plan”) with a ten-year term to purchase 16,500 shares of the
Company’s common stock (the “Option”). The Option will bear an exercise price
equal to $20.95 per share (the “Exercise Price”). One-third of the Option will
vest (i.e., become non-forfeitable) and become exercisable on the first
anniversary of the Effective Date, and an additional one-third of the Option
will vest and become exercisable on each of the second and third anniversaries
of the Effective Date. The Option will be granted pursuant to such terms and
conditions as set forth in an agreement to be entered into between the Employee
and the Company (the “Option Agreement”).

 

(b)                                      In the event of a “Change in Control”
(as such term is hereinafter defined) during the Term, 50% of the unvested
portion of the Option will immediately vest and become exercisable, and the
vested portion of the Option will remain exercisable for the remaining ten-year
term of the Option. For the remaining unvested portion of the Option: (i) if,
following the Change in Control, Company stock continues to be publicly traded
(for example, a merger where the Company is the surviving entity), the unvested
portion of the Option will continue to vest as set forth in the Incentive Plan,
(ii) if, following the Change in Control, Company stock does not continue to be
publicly traded (for example, in an asset purchase or in a merger whereby the
other party is the surviving entity), then: (A) if the transaction is a stock
transaction, the unvested portion of the Option will continue to vest as set
forth in the Incentive Plan and will be converted into acquirer stock according
to the exchange ratio set forth in the transaction, or (B) if the transaction is
a cash transaction, the unvested portion of the Option will continue to vest as
set forth in the Incentive Plan but upon vesting, when the Employee seeks to
exercise the Option, the Company will pay the Employee the corresponding cash
value equal to the excess of: (x) the value per share paid in the cash
transaction, minus (y) the Exercise Price of the Option.

 

(c)                                       For purposes of this Agreement, the
term “Change in Control” means the occurrence of any of the following events:

 

(i)                                          any “person” as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Act”)
(other than the Company, any trustee or other fiduciary holding securities under
any employee benefit plan of the Company, or any company owned, directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of common stock of the Company) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities;

 

3

--------------------------------------------------------------------------------


 

(ii)                                       a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities will not constitute a Change in Control of the Company;
or

 

(iii)                                    the shareholders of the Company approve
a plan of complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets other than (A) the
sale or disposition of substantially all of the assets of the Company to a
person or persons who beneficially own, directly or indirectly, more than 50% of
the combined voting power of the outstanding voting securities of the Company at
the time of the sale or (B) pursuant to a dividend in kind or spin-off type
transactions, directly or indirectly, of such assets to the shareholders of the
Company.

 

For avoidance of doubt, the following events shall not constitute or give rise
to a Change in Control: (a) the implementation and consummation of the Second
Amended Plan of Reorganization of Metromedia Fiber Network, Inc. et al, dated
July 1, 2003, as filed July 16, 2003, as the same may be amended from time to
time (the “Plan of Reorganization”) including the exercise or any warrants
issued thereunder and the right to purchase shares granted thereunder, or (b)
the Company’s Chapter 11 case is converted to a case under Chapter 7 of the
Bankruptcy Code, or (c) a Chapter 11 trustee is appointed to administer the
Company’s Chapter 11 case.

 

5.                                            Restricted Stock Units.

 

(a)                                       The Employee will be granted, as of
the Effective Date, stock units under the Incentive Plan for 41,122 shares of
the Company’s Class A common stock (the “Stock Units”). One-fifth of the Stock
Units will not be subject to forfeiture, and the underlying shares with respect
to such Stock Units will be delivered to the Employee on January 2, 2005.
One-fifth of the Stock Units will vest on the first anniversary of the Effective
Date, and the underlying shares of such Stock Units will be delivered to the
Employee on January 2, 2005. An additional one-fifth of the Stock Units will
vest, and the underlying shares of such Stock Units will be delivered to the
Employee, on each of the second, third and fourth anniversaries of the Effective
Date. The Stock Units will be granted pursuant to the terms and conditions as
set forth in an agreement to be entered into between the Employee and the
Company (the “Stock Unit Agreement”).

 

(b)                                      In the event of a Change in Control
during the Term, 50% of the as yet unvested Stock Units will immediately vest
and the underlying shares of all of the vested Stock Units will be immediately
delivered to the Employee (but in no event prior to January 2, 2005). For the
remaining unvested Stock Units: (i) if, following the Change in Control, Company
stock

 

4

--------------------------------------------------------------------------------


 

continues to be publicly traded (for example, a merger where the Company is the
surviving entity), the unvested Stock Units will continue to vest as set forth
in the Incentive Plan; or (ii) if, following the Change in Control, Company
stock does not continue to be publicly traded (for example, in an asset purchase
or a merger whereby the other party is the surviving entity), then: (A) if the
transaction is a stock transaction, the unvested Stock Units will continue to
vest as set forth in the Incentive Plan and will be converted into acquirer
stock according to the exchange ratio set forth in the transaction; or (B) if
the transaction is a cash transaction, the unvested Stock Units will continue to
vest as set forth in the Incentive Plan but upon vesting the Company will pay
the Employee the value per share paid in the cash transaction.

 

(c)                                  The Company will use its commercially
reasonable efforts to cause the stock delivered to the Employee upon the vesting
of Stock Units to be free from restrictions on transfer under the federal
securities law other than such restrictions that may be applicable to the holder
solely by virtue of being an affiliate of the Company. Such commercially
reasonable efforts include seeking a no action letter from the Securities
Exchange Commission and otherwise seeking to have such stock registered
on a Form
S-8 or made subject to an applicable registration exemption.

 

(d)                                 In the event that any of the shares of stock
delivered to the Employee with respect to vested Stock Units may not, in the
reasonable opinion of the counsel to the Company, be sold on the date such
shares of stock are delivered to the Employee (i) under an effective
registration statement or (ii) to a third party pursuant to Rule 144 or (iii)
pursuant to another exemption under the Securities Act of 1933, as amended, at
the option of the Employee, the Company shall be obligated to repurchase such
number of shares of stock at the fair market value of the stock on the date of
such repurchase as required to meet the Company’s required minimum tax
withholding with respect to the delivered shares (based on minimum statutory
withholding rates for federal, state and local purposes, including payroll
taxes, that are applicable to such supplemental taxable income). For purposes of
this Section 5(d), fair market value will be determined under the provisions of
the Incentive Plan. Notwithstanding the immediately preceding sentence, in the
event the Internal Revenue Service determines that the fair market value of the
stock is greater than the fair market value as determined under the Incentive
Plan and the Employee has incurred additional liability for income taxes, the
fair market value for purposes of this Section 5(d) will be increased to the
value determined by the Internal Revenue Service. The Employee must give his
notice of election to exercise the repurchase right from the Company to the
Company within forty-five (45) days of the delivery date of such stock. In the
event such Employee does not exercise such right, he will be deemed to have
elected to forego such right.

 

6.                                            Expenses.

 

The Company will reimburse the Employee for all reasonable out-of-pocket
business expenses paid or incurred by him in connection with the performance of
his duties and responsibilities hereunder, but payment will be made only against
a signed, itemized list of such expenses, utilizing general forms for that
purpose established by the Company and accompanied by proper documentation
verifying such expenses. Receipts will not be required for any expenses that are
less than Twenty-Five Dollars ($25) in value. The Company may audit the
Employee’s expense reports at any time.

 

5

--------------------------------------------------------------------------------


 

7.                                            Additional Benefits; Vacations;
Facilities.

 

(a)                                  During the Term, the Employee will be
entitled to participate in all group health and insurance programs and all other
fringe benefit or retirement plans or other plans provided to employees of the
Company in similarly-situated senior executive positions generally, subject to
the Employee’s satisfying all of the eligibility requirements thereof. Nothing
herein will be deemed to require the Company to establish or maintain any
employee benefit plan whatsoever, and the Company has the right, in its sole and
absolute discretion, to alter, amend, modify, discontinue or terminate any and
all employee benefit plans at any time.

 

(b)                                 During the Term, the Employee will be
entitled to the same paid holidays as are provided to employees in
similarly-situated senior executive positions generally and will be entitled to
take five weeks of paid time off (including vacation days and sick days) per
calendar year, consistent with his duties and responsibilities hereunder and the
Company’s vacation policy. Paid time off which remains unused at the end of a
calendar year will be subject to the then existing policy regarding carryover
of, or payments for, such unused time. With respect to the period beginning with
the Effective Date and ending on December 31, 2003, the Employee will be
entitled to: (i) any accrued but unused paid time off he had as of the Effective
Date under MFN’s then existing policy: and (ii) the number of days of paid time
off (including vacation days and sick days) which is equal to five weeks
multiplied by a fraction, the numerator of which is the number of days from the
Effective Date through December 31, 2003 and the denominator of which is 365.

 

(c)                                  The Company will furnish the Employee with
such working facilities and other services as are suitable to his position and
are adequate for the performance of his duties hereunder.

 

(d)                                 If the Employee qualifies for term life
insurance at non-smoker’s rates, the Company will provide the Employee during
the Term, at no cost to the Employee, with a minimum of $1 million term life
insurance. If the Employee fails to qualify for term life insurance at
non-smoker’s rates, the Company will make its best efforts to provide the
Employee, at no cost to the Employee, with the maximum amount of term life
insurance it can obtain for the premiums the Company would have paid on a $1
million term life insurance on the Employee at non-smoker’s rates if the
Employee were qualified for such insurance.

 

8.                                            Termination of Employment.

 

This Agreement may be terminated prior to the end of the Term in accordance with
the following provisions:

 

(a)                                  Death. In the event of the Employee’s death
prior to the end of the Term, this Agreement will automatically terminate. In
such event, the Employee’s beneficiary or beneficiaries will be entitled to: (i)
all accrued but unpaid Base Salary; (ii) all accrued but unpaid annual bonuses
under the Bonus Plan for years prior to the year of the termination of
employment; (iii) a pro-rated annual bonus under the Bonus Plan for the year of
the termination of employment (at the rate he would be entitled to receive under
the Bonus Plan if 100% of the annual target was satisfied); and (iv) all accrued
vacation (collectively, the “Accrued Benefits”).

 

6

--------------------------------------------------------------------------------


 

Upon the Employee’s death, the unvested portion of the Option will immediately
vest and become exercisable. The Option will remain exercisable until the
earlier of: (x) the third anniversary of the Employee’s death; or (y) the 10th
anniversary of the Effective Date. In addition, upon the Employee’s death, all
unvested Stock Units will immediately vest and the underlying shares of the
Stock Units will be immediately delivered to the Employee’s beneficiary or
beneficiaries (but in no event prior to January 2, 2005).

 

(b)                                 Disability. If the Employee suffers a
Disability (as hereinafter defined) prior to the end of the Term, this Agreement
may be terminated at the option of the Company by notice from the Company to the
Employee given at any time after the Employee has suffered a Disability. The
term “Disability” means that the Employee is unable, for a period of ninety (90)
consecutive days or more during the Term, because of a physical or mental
illness or condition, to perform his duties hereunder. In such event, such
termination will be effective as of the date on which the Company gives notice
to the Employee that it is terminating his employment hereunder pursuant to this
Section 8(b) without further obligation to Employee other than to pay the
Accrued Benefits and as otherwise provided herein. Upon the termination of
Employee’s employment with the Company as a result of a Disability, the unvested
portion of the Option will immediately vest and become exercisable. The Option
will remain exercisable until the earlier of: (i) the third anniversary of the
termination of the Employee’s employment; or (ii) the 10th anniversary of the
Effective Date. In addition, upon termination of employment as a result of a
Disability, all unvested Stock Units will immediately vest and the underlying
shares of the Stock Units will be immediately delivered to the Employee (but in
no event prior to January 2, 2005).

 

(c)                                  For Cause or Not For Good Reason.

 

(i)                                          This Agreement may be terminated
prior to the end of the Term at the option of the Company for Cause (as
hereinafter defined) or by the Employee not for Good Reason (as defined in
subsection (d) below), effective as of the date on which the Company gives
notice to the Employee that it is terminating his employment pursuant to this
Section 8(c) or the date on which the Employee gives notice to the Company that
he is terminating his employment pursuant to this Section 8(c).

 

(ii)                                       The term for “Cause” means any of the
following events:

 

(A)                              fraud, misappropriation or embezzlement of
funds or property by the Employee involving the Company or an Affiliated Company
(as hereinafter defined);

 

(B)                                the conviction of the Employee in any
jurisdiction for any crime which constitutes a felony, or which constitutes a
misdemeanor that involves fraud, moral turpitude or material loss to the Company
or an Affiliated Company, or their respective businesses or reputations;

 

(C)                                the Employee’s material misconduct in, or
material neglect of, the performance of his material duties and responsibilities
hereunder, or the Employee’s repeated violation of any reasonable specific
written directions of the CEO which directions are consistent with the
provisions of this Agreement; and

 

7

--------------------------------------------------------------------------------


 

(D)                          the Employee’s material breach of this Agreement,
including but not limited to the provisions set forth in Sections 10
(Confidential Information), 11 (Restricted Covenants), 12 (Bribery, Extortion or
Kickbacks) and 13 (Intellectual Property) hereof;

 

provided, however, if any such event described in Section 8(c)(ii)(C) or (D)
(other than an event described in Section 12) occurs and is reasonably curable,
no termination for cause will be made unless the Employee fails to cure such
event promptly and in no event later than ten (10) days after written notice
thereof is given to the Employee by the Company acting through its CEO, General
Counsel or Board.

 

(iii)                                    In the event of the termination of the
Employee’s employment hereunder for “Cause” or by the Employee not for “Good
Reason”, such termination will be effective as of the date of notice of such
termination and the Company will have no further obligations whatsoever
hereunder to compensate the Employee pursuant to the terms of this Agreement
other than with respect to: (A) accrued but unpaid Base Salary, accrued paid
time off. and any accrued benefits under the Company’s benefit plans through the
date of termination; and (B) any undelivered shares of the Company’s Class A
common stock underlying previously vested Stock Units and the Company’s
obligations under Section 5(d) hereof with respect to such shares. All unvested
Stock Units and Options shall be forfeited. The vested portion of the Option
must be exercised within ninety (90) days of termination, and will thereafter be
forfeited.

 

(iv)                                   The term “Affiliated Companies” means all
entities that directly or indirectly control, or are controlled by, the Company,
all entities that are under direct or indirect common control with the Company,
and all entities in which the Company has a significant joint venture or other
similar interest. (Any entity which is a member of the Affiliated Companies is
referred to herein as an “Affiliated Company”.) “Control” and “controlled” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a corporation, partnership or other
entity, whether through ownership of voting securities, by contract or
otherwise.

 

(d)                                      For Good Reason or Without Cause.

 

(i)                                          This Agreement may be terminated
prior to the end of the Term by the Employee for Good Reason (as herein after
defined) or at the option of the Company without Cause. effective as of the date
on which the Employee gives notice to the Company that he is terminating his
employment pursuant to this Section 8(d) or as of the date on which the Company
gives notice to the Employee that it is terminating his employment pursuant to
this Section 8(d).

 

(ii)                                       The term “Good Reason” means any of
the following events:

 

(A)                           fruad by the Company or an Affiliated Company in
which the Employee was not a participant:

 

8

--------------------------------------------------------------------------------


 

(B)                                     indictment or conviction of the Company
in any jurisdiction for any crime which constitutes a felony, or which
constitutes a misdemeanor that involves fraud or moral turpitude in which the
Employee was not a participant;

 

(C)                                     the Company’s material breach of any
provision of the Agreement which breach continues uncured for ten (10) days
after written notice thereof is given to the Company by the Employee; and

 

(D)                                    relocation of the Employee’s principal
place of employment to a location more than 30 miles from the Employee’s
principal place of employment on the Effective Date.

 

(iii)                                Upon the termination the Employee’s
employment with the Company by the Company without Cause or by the Employee for
Good Reason, the Employee will be entitled to receive from the Company: (A) the
Accrued Benefits; (B) payments of Base Salary for 12 months; (the “Severance
Payments”); and (C) continuation of health and welfare benefits for 12 months
(subject to such continuing health and welfare benefits being terminated in the
event coverage is provided to the Employee by a subsequent employer). The
unvested portion of the Option will immediately vest and become exercisable. The
Option will remain exercisable until the earlier of: (x) the third anniversary
of the termination of the Employee’s employment; or (y) the 10th anniversary of
the Effective Date; provided, however, if the termination of the Employee’s
employment occurs upon or after a Change in Control, the portion of the Option
which was vested at the time of the Change in Control or became vested upon the
Change in Control shall remain exercisable for the remaining ten-year term of
the Option. In addition, upon such termination of employment, all unvested Stock
Units shall immediately vest and the underlying shares of the Stock Units shall
be immediately delivered to the Employee (but in no event prior to January 2,
2005).

 

(e)                                       Release. A condition precedent to the
Company’s obligations under Section 8(d) will be the Employee’s execution and
delivery of the release of all claims (other than claims under this Agreement
and for directors’ and officers’ indemnification) he may have against the
Company, its affiliates and their directors, officers, employees, agents and
shareholders which relate to his employment with the Company and termination of
such employment (the “Release”). At the time the Employee delivers his Release
to the Company, the Company will execute and deliver to the Employee a release
of any claims it may have against the Employee which relate to his employment
with the Company and the termination of such employment.

 

(f)                                         Payment Date. The Employee will
receive all required payments under subparagraphs (a) – (c) no later than 30
days following the Employee’s termination of employment. The Employee will
receive the Accrued Benefits and Severance Payments required under subparagraph
(d) in a lump-sum payment no later then ten (10) business days following the
execution and delivery of the Release by the Employee.

 

(g)                                      No Mitigation; No Set-Off. In the event
of the termination of Employee’s employment by the Company without Cause or by
the Employee for Good Reason, the

 

9

--------------------------------------------------------------------------------


 

Employee shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided to him by any subsequent employment he may obtain.
Notwithstanding the preceding, if the Employee’s employment is terminated by the
Company without Cause or by the Employee for Good Reason, the obligation of the
Company to continue to provide the Employee with heath insurance under Section
8(d) (iii) (C) shall cease upon coverage by a subsequent employer.

 

9.                                  Excise Tax.

 

In the event that any payment or benefit made or provided to or for the benefit
of the Employee in connection with this Agreement or his employment with the
Company or the termination thereof (a “Change in Control Payment”) is determined
to be subject to any excise tax (“Excise Tax”) imposed by Section 4999 of the
United States Internal Revenue Code of 1986, as amended, (or any successor to
such section), if it is determined that, on an after-Excise Tax basis, the
Employee’s economic benefit would be increased if the Company reduced the Change
in Control Payments to be provided to the Employee to the extent necessary to
avoid the imposition of the Excise Tax. the Company will reduce such Change in
Control Payments to the Employee. The determination regarding the Excise Tax
will be made by an expert on the issues related to the Excise Tax selected by
the Company and approved by the Employee. The same expert will be used for the
determination of any other Excise Taxes due relating to a Change in Control for
any other employee.

 

10.                            Confidential Information. The Employee covenants
and agrees that:

 

(a)                                  During the Term and thereafter, he will
keep secret and retain in the strictest confidence all information about
business and financial matters (including, without limitation, information
relating to costs, profits. budgets and plans for future development, strategy,
methods of operation and marketing concepts) of the Company and the Affiliated
Companies, their respective employment policies and plans, and any other trade
secrets and proprietary information relating to the Company, the Affiliated
Companies or their respective operations, business and financial affairs, other
than information which is otherwise generally available to the public other than
as a result of a disclosure by the Employee (collectively, the “Confidential
Information”), and, for such time as the Company or any Affiliated Company is
operating. not disclose any Confidential Information to anyone outside of the
Company or an Affiliated Company, either during or after the term of his
employment by the Company or an Affiliated Company, except: (i) in the course of
performing his duties hereunder; (ii) with the Company’s express prior written
consent: or (iii) as required by law.

 

(b)                                 The Employee will surrender to the Company
immediately after the termination of his employment hereunder, or at any time
the Company may so request, all memoranda. notes, records, reports, lists and
other documents in whatever form or medium containing, describing or relating to
Confidential Information, together with all copies thereof, obtained by him or
entrusted to him during the course of his employment by the Company or an
Affiliated Company or otherwise in his possession at the time of such
termination or request.

 

(c)                                  This section does not supersede any
confidentiality agreements between MFN and the Employee signed by the Employee
prior to the Effective Date. All such

 

10

--------------------------------------------------------------------------------


 

confidentiality agreements will continue in full force and effect with the
Company substituted for MFN, where applicable.

 

11.           Restrictive Covenants.

 

(a)           Employee covenants and agrees that:

 

(i)            except with respect to a Permitted Investment (as such term is
defined below), while employed by the Company and, if the Employee’s employment
with the Company is terminated for any reason during the Term, for nine months
after the termination of his employment with the Company, he will not compete,
directly or indirectly, with the Company or any Affiliated Company, by
participating in the direct or indirect ownership, management, operation or
control, whether as an officer, director, partner, employee, advisor,
stockholder, investor, consultant, agent, independent contractor, lender or
otherwise, of any corporation, partnership or other entity which owns, acquires
or seeks to acquire or obtain any franchise, lease or license, relating to, or
is otherwise engaged in, the acquisition of or planning, design, construction
and deployment of fiber optic telecommunications services or the provision of
high performance, managed co-location or internet connectivity solutions for
electronic commerce and other business critical internet operations or similar
business purpose (collectively “Telecommunications Services”). As used in this
Section 10(a), “Permitted Investment” means the ownership by the Employee (as
the result of open market purchase(s)) of one ( 1%) percent or less of any class
of capital stock of a corporation which is regularly traded on a national
securities exchange or over the counter on the NASDAQ system.

 

(ii)           for one ( 1 ) year after the termination of his employment with
the Company for any reason whatsoever;

 

(A)          he will not solicit. in competition with the Company or any
Affiliated Company, any person who is a customer of the Company or any
Affiliated Company; and

 

(B)           he will not employ or induce or attempt to persuade any employee
of the Company or any Affiliated Company to terminate his employment
relationship in order to enter into competitive employment, or in any way cause,
influence or participate in the employment of any such individual by anyone else
in any business that is competitive with any business then engaged in by the
Company or any Affiliated Company.

 

(b)           If any of the restrictions contained or referenced in this
Section 10 is for any reason held by court to be excessively broad as to
duration, activity, geographical scope, or subject, then such restriction shall
be construed or judicially modified so as to thereafter be limited or reduced to
the extent required to be enforceable in accordance with applicable law;
provided, however, that such court’s determination will not affect the
enforceability of Section 10 hereof in any other jurisdiction.

 

11

--------------------------------------------------------------------------------


 

(c)           If Executive breaches, or threatens to commit a breach of, any of
the provisions of this Section 11 (collectively, the “Restrictive Covenants”),
the Company will have the following rights and remedies, each of which rights
and remedies will be independent of the other and severally enforceable, and all
of which rights and remedies will be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity:

 

(i)            Specific Performance. The right and remedy to seek from any court
of competent jurisdiction specific performance of the Restrictive Covenants or
injunctive relief against any act which would violate any of the Restrictive
Covenants, it being acknowledged and agreed that any breach or threatened breach
will cause irreparable injury to the Company and that money damages will not
provide an adequate remedy.

 

(ii)           Accounting. The right and remedy to require Employee to account
for and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by the Employee as the result
of any transactions constituting a breach of any of the Restrictive Covenants.

 

12.           Bribery, Extortion and Kickbacks.

 

Employee will not at any time make or promise to make or accept any payments or
transfers of value which has the purpose or effect of public or commercial
bribery, acceptance of or acquiescence in extortion, kickbacks or other unlawful
or improper means of obtaining or conducting business for the Company. Employee
will not at any time agree that he will, in connection with his employment or in
connection with any other business transactions involving the Company, make or
promise to make any payment or transfer anything of value, directly or
indirectly: (i) to any governmental official or employee (including employees of
government corporations); (ii) to any political party, official of a political
party or candidate (or to an intermediary for payment to any of the foregoing);
(iii) to any officer, director, employee, or representative of any actual or
potential customer of the Company; or (iv) to any other person or entity. The
foregoing will not prohibit normal and customary business entertainment or the
giving of business mementos of nominal value.

 

13.           Ownership of Intellectual Property.

 

(a)           All Inventions (as hereinafter defined), or patents, trademarks,
copyrights, trade secrets or any other rights relating to any of the foregoing,
which have or may have a material importance to the business of the Company and
which are conceived or made by Employee in connection with his employment with
the Company, either alone or with others, are the sole and exclusive property of
the Company whether or not they are conceived or made during work time for the
Company, except to the extent generally known by persons generally knowledgeable
in the fiber optics telecommunications field.

 

(b)           Employee will immediately disclose to the Company any and all
Inventions (whether or not patentable) made or conceived by the Employee during
the Term, either alone or in conjunction with others, whether or not made or
conceived at the request or upon the suggestion of the Company, whether or not
resulting from any work done in the course

 

12

--------------------------------------------------------------------------------


 

of employment, whether or not reduced to practice during the term of employment,
and whether or not made or conceived during or outside of the usual hours of
employment or upon or not upon any premises of the Company.

 

(c)           Employee assigns and will hereafter assign to the Company all
present or future right, title and interest in and to all Inventions referred to
above. Employee will not disclose any such Inventions to any third party without
the written consent of the Company.

 

(d)           At any time and from time to time during and after the Term, on
the request of the Company, without further consideration Employee will:
(i) execute specific documents of assignment in favor of the Company, or its
nominee, of any of the Inventions covered hereunder. (ii) execute all papers and
perform all acts the Company considers necessary or advisable for the
preparation, application procurement, maintenance, enforcement and defense of
patent applications and patents of the United States or other jurisdictions of
such Inventions, if applicable, for the perfection or enforcement of any
trademarks, copyrights or trade secrets relating to such Invention, and for the
transfer of any interest the Employee may have in such Inventions, and
(iii) execute any and all papers and comments which the Company considers to
necessary to vest sole right, title and interest in the Company or its nominee
in and to the above Inventions, patent applications, patents, or any trademarks
or copyright or applications therefore relating thereto. Notwithstanding the
foregoing, after termination of employment, Employee will be entitled to
reasonable compensation for more than incidental time and effort required to be
expended by Employee to fulfill his responsibilities under clause (ii). Employee
will execute all documents (including those referred to above) and do all other
acts which the Company considers to be necessary to assist in the preservation
of all the Company’s interests in such Inventions.

 

(e)           Upon execution of this Agreement, Employee will provide to the
Company, if Employee has not already done so, a complete written list of all
Inventions which have been made or conceived before his employment with the
Company commenced or first reduced to practice by Employee alone or in
conjunction with others prior to employment with the Company.

 

(f)            For purposes of this Section 13. “Invention” means: (i) any and
all machines, apparatuses, compositions of matter, methods, know-how, processes,
computer programs, designs, configurations, uses thereof, or writings (in any
form or any media) of any kind, discovered, conceived, developed, made or
produced, or any improvement to the same, and will not be limited to the
definition of any invention contained in the United States Patent law; (ii) all
matters subject to copyright protection under United States law; (iii) all
matters subject to trademark protection under the laws of the United States or
those of any state of the United States or under common law of any jurisdiction
within the United States; and (iv) all matters subject to protection as trade
secrets under the laws or common law of any state of the United States or of the
United States.

 

(g)           For purposes of this Section 13, the term “Work Product” refers to
all work product and work-in-progress generated, created, or developed by
Employee in the course of employment, regardless of the form or medium in which
such Work Product is embodied, including without limitation electronic form and
new media. All Work Product will be deemed

 

13

--------------------------------------------------------------------------------


 

work made for hire as defined by the Copyright Act of 1976. As such, all right,
title and interest in and to all Work Product will vest in and remain with the
Company from its inception, and Employee will execute all documents and all acts
which the Company considers necessary to assist in the preservation of the
Company’s interest in such Work Product.

 

(h)           If a court of competent jurisdiction determines that the Work
Product does not constitute work made for hire, Employee agrees that this
Agreement constitutes a written continuing assignment by the Employee to the
Company of all right, title and interest in and to the Work Product.

 

(i)            This section does not supersede any intellectual property
agreements between MFN and the Employee signed by the Employee prior to the
Effective Date. All such intellectual property agreements will continue in full
force and effect with the Company substituted for MFN, where applicable.

 

14.           Enforcement.

 

It is agreed by the Employee that any breach or threatened breach by the
Employee of any provision of Sections 9, 10, 11, 12 or 13 hereof cannot be
remedied solely by damages. In the event of a breach or threatened breach by the
Employee of any of the provisions of Sections 9, 10, 11, 12 or 13 hereof, the
Company or any Affiliated Company will be entitled to injunctive relief
restraining the Employee and any business, firm, partnership, individual,
corporation or other entity participating in such breach or threatened breach.
Nothing contained herein will be construed to prohibit the Company or any
Affiliated Company from pursuing any other remedies available at law or in
equity for such breach or threatened breach, including, without limitation, the
recovery of damages.

 

15.           Representations and Warranties.

 

(a)           The Employee represents and warrants to the Company that:

 

(i)              The Employee has full power and authority to enter into this
Agreement, and this Agreement has been duly and validly executed and delivered
by the Employee and constitutes the legal, valid and binding obligation of the
Employee, enforceable against the Employee in accordance with its terms;

 

(ii)             The execution and delivery of this Agreement by the Employee
and his performance hereunder will not violate any provision of law and will not
conflict with or result in a breach of any judgment, decree, order, writ,
injunction, regulation, ordinance or other similar document or instrument of any
court or governmental authority, and will not (with or without the giving of
notice or lapse of time, or both) violate or breach any term or condition of, or
constitute a default under, any agreement, document or instrument to which the
Employee is a party or by which he is bound; and

 

(iii)            The execution and delivery of this Agreement by the Employee
and his performance hereunder do not require the consent or approval of any
other person or entity.

 

14

--------------------------------------------------------------------------------


 

(b)           The Company represents and warrants to the Employee that it has
full power and authority to execute and deliver this Agreement and perform its
obligations hereunder and this Agreement has been duly executed and delivered,
will be valid and binding as of the Effective Date and enforceable in accordance
with its terms.

 

16.           Notices.

 

All notices and other communications hereunder will be in writing and will be
deemed to have been duly given if delivered by hand, registered or certified
mail (first class postage and fees prepaid, return receipt requested), facsimile
or overnight courier guaranteeing next-day delivery, as follows:

 

If to the Company, one copy to:

 

AboveNet Inc.

360 Hamilton Avenue

White Plains, New York 10601

Attention: Chief Executive Officer

Fax No.: (914) 421-7550

 

If to the Employee, one copy to:

 

Michael A. Doris

10 Nathan Court

Syosset, New York 11791

 

and/or to such other persons and addresses as any party specifies in writing to
the other by notice as aforesaid.

 

17.           Prior Agreement; Entire Agreement.

 

The Employee and the Company hereby acknowledge and agree that the terms and
provisions of this Agreement shall replace and supersede any prior employment or
services agreement which the Employee may have previously entered into with the
Company or any of its predecessors in interest, except as provided in Sections
10 and 13 of this Agreement, and constitutes the entire agreement between the
Company and the Employee as of the Effective Date with respect to the subject
matter hereof. This Agreement also supersedes the KERP, except for Sections III,
VI and VII and the Employee’s right to receive Success Payment E pursuant to
Section IV(c)(vi). Notwithstanding the foregoing, the Employee will continue to
be entitled to any accrued salary, reimbursement of expenses, welfare or pension
benefits he accrued on or prior to the Effective Date under any prior agreement
and to all rights or benefits he is entitled to under the Plan of
Reorganization, including, but not limited to, indemnification.

 

18.           Amendment.

 

(a)           Prior to the Effective Date, this Agreement may not be amended,
changed, modified or discharged except: (i) by an instrument in writing executed
by or on behalf of the party or parties against whom any amendment, change,
modification or discharge is sought to be

 

15

--------------------------------------------------------------------------------


 

enforced; and (ii) with express written permission of the Official Committee of
Unsecured Creditors of MFN.

 

(b)           After to the Effective Date, this Agreement may not be amended,
changed, modified or discharged except: (i) by an instrument in writing executed
by or on behalf of the party or parties against whom any amendment, change,
modification or discharge is sought to be enforced; and (ii) with express
written permission of the CEO; provided, however, if an amendment results in a
change in the definitions of the term “Change in Control”, “Cause” or “Good
Reason” or in a change in the provisions of Section 2(a) hereof, such amendment
must be made with the express written permission of the Board.

 

19.           Waiver.

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof will constitute a waiver of any such
breach or of any other covenant, duty, agreement or condition of this Agreement,
any such waiver being made only by a written instrument executed and delivered
by the waiving party. Such written waiver by the Company must be approved by the
CEO, except that in the case where the waiver involves an event within the
definition of Cause or a breach of the Employee’s obligations under
Section 2(a) hereof, such written waiver by the Company must be approved by the
Board.

 

20.           Assignability.

 

This Agreement will not be assignable by the Employee and any purported
assignment hereof by the Employee will be null and void. This Agreement will be
binding upon, and inure to the benefit of, the Employee and his heirs,
executors, administrators and legal representatives, and the Company and its
successors and assigns.

 

21.           Severability.

 

If any of the covenants contained in this Agreement, including, without
limitation, those contained in Sections 10, 12 or 13 hereof, are hereafter
construed to be invalid or unenforceable in any jurisdiction, the same will not
affect the remainder of the covenant or covenants or their enforceability in any
other jurisdiction, which will be given full force and effect, without regard to
the invalid portions or the enforceability in such other jurisdiction.

 

22.           Governing Law.

 

This Agreement will be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without reference to conflict of laws
principles.

 

23.           Indemnification and Liability Insurance.

 

The Company agrees to indemnify the Employee and hold him harmless, both during
the Term and thereafter, to the fullest extent permitted by law and under the
articles, by-laws, or other agreements of the Company against and in respect to
any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including reasonable attorneys fees),

 

16

--------------------------------------------------------------------------------


 

losses, and damages resulting from the Employee’s good faith performance of his
duties as an officer or director of the Company, on or after the Effective Date.
If the Company obtains and/or maintains directors’ and officers’ liability
insurance, the Employee will be covered under such insurance to the same amount
and to the same extent as other officers and directors of the Company are
covered.

 

24.           Consent to Jurisdiction and Service of Process.

 

The parties hereto irrevocably (a) submit to the exclusive jurisdiction of the
courts of the State of New York or the courts of the United States located in
the State of New York, for the purpose of any suit, action or other proceeding
arising out of this Agreement, and (b) waive to the extent not prohibited by
law, and agree not to assert, by way of motion, as a defense or otherwise, in
any such suit, action or proceeding, any claim that they are not subject to the
personal jurisdiction of the above-named courts, that their property is exempt
or immune from attachment or execution, that any such suit, action or proceeding
brought in one of the above-named courts is brought in an inconvenient forum,
that the venue of any such suit, action or proceeding is improper, or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and (c) waive the right to a trial by jury in any such suit, action or
proceeding.

 

The Employee hereby consents to service of process in any such suit, action or
proceeding in any manner permitted by civil practice laws and rules of the State
of New York, and agrees that service of process by registered or certified mail,
return receipt requested, at his address specified in or pursuant to Section 16
hereof is reasonably calculated to give actual notice.

 

25.           Costs.

 

Each party to this Agreement will pay his costs (including legal fees) in
connection with enforcement of this Agreement. However, if the Employee prevails
on such issues, the Company will reimburse the Employee for all reasonable
costs, including legal fees that the Employee incurs. Notwithstanding the
preceding, the Employee will not be reimbursed if the Employee challenges the
validity of Section 11, regardless of whether the Employee is successful in such
challenge.

 

26.           Headings.

 

The headings contained in this Agreement are for convenience of reference only
and in no way define, limit or describe the scope or intent of this Agreement or
in any way affect this Agreement.

 

27.           Construction.

 

(a)           For purposes of this Agreement, whenever the context requires; the
singular number will include the plural, and vice versa; and the masculine
gender will include the feminine and neuter genders.

 

17

--------------------------------------------------------------------------------


 

(b)           As used in this Agreement the words “include” and “including” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”

 

28.           Counterparts.

 

This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

29.           Agreement Not Binding Prior to the Effective Date.

 

This Agreement is not binding on either party prior to the Effective Date and
shall not become effective if the Employee’s employment with MFN is terminated
on or prior to the Effective Date.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ABOVENET INC.

 

 

 

By:

 /s/ John W. Gerdelman

 

 

Name:

 John W. Gerdelman

 

 

 

 

Title:

 

 

 

 

 

 

/s/ Michael A. Doris

 

Michael A. Doris

 

18

--------------------------------------------------------------------------------